PER CURIAM:
This is an appeal from an order of the United States District Court for the District of Connecticut, Jose A. Cabranes, J., granting summary judgment to defendants and dismissing for lack of ripeness plaintiffs’ lawsuit seeking injunctive and declaratory relief. 638 F.Supp. 1297 (D.Conn. 1986). Plaintiffs claim, among other things, that defendants have failed to comply with the National Environmental Policy Act, 42 U.S.C. § 4321 et seq. We affirm for substantially the reasons stated in Judge Cabranes’s opinion. Our decision is without prejudice to whatever rights plaintiffs may have in state court to challenge under state law the State of Connecticut’s acquisition of property in connection with a proposed highway project.